               Case 1:19-cv-08694-VM Document 62 Filed 08/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 DONALD J. TRUMP,
                               Plaintiff,

 - against -                                           Case No. 1:19-cv-08694 (VM)
                                                       VIA ECF
 CYRUS R. VANCE, JR., in his official capacity
 as District Attorney of the County of New
 York;                                                 NOTICE OF MOTION TO DISMISS
                                                       THE SECOND AMENDED
 and                                                   COMPLAINT

 MAZARS USA, LLP,
                               Defendants.




        PLEASE TAKE NOTICE that, pursuant to the Court’s endorsement and order dated July

16, 2020 (Dkt. 53), and upon the accompanying Memorandum of Law, and all the prior papers and

proceedings in this case, on August 3, 2020, or as soon thereafter as counsel can be heard,

Defendant Cyrus R. Vance, Jr., in his official capacity as District Attorney of the County of New

York, will move before the Honorable Victor Marrero, United States District Judge, at the United

States Courthouse, 500 Pearl Street, New York, New York, for an order dismissing Plaintiff’s

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).




                                                 1
          Case 1:19-cv-08694-VM Document 62 Filed 08/03/20 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s July 16, 2020

endorsement and order, any opposing brief must be filed on or before August 10, 2020, and any

reply brief must be filed on or before August 14, 2020.



Dated: New York, New York                             Respectfully submitted,
       August 3, 2020

                                                      s/Carey R. Dunne
                                                      CAREY R. DUNNE
                                                             GENERAL COUNSEL
                                                      CHRISTOPHER CONROY (PRO HAC VICE)
                                                      JULIETA V. LOZANO
                                                      JAMES H. GRAHAM
                                                      ALLEN J. VICKEY
                                                      SARAH A. WALSH (PRO HAC VICE)
                                                      SOLOMON B. SHINEROCK
                                                             ASSISTANT DISTRICT ATTORNEYS
                                                      NEW YORK COUNTY
                                                      DISTRICT ATTORNEY’S OFFICE
                                                      One Hogan Place
                                                      New York, New York 10013

                                                      CAITLIN HALLIGAN
                                                      RYAN W. ALLISON
                                                      DAVID A. COON
                                                      SELENDY & GAY PLLC
                                                      1290 Sixth Avenue
                                                      New York, New York 10104

                                                      WALTER E. DELLINGER III
                                                      (PRO HAC VICE MOTION FORTHCOMING)
                                                      DUKE UNIVERSITY LAW SCHOOL
                                                      Science Drive & Towerview Road
                                                      Durham, North Carolina 27706

                                                      Counsel for Defendant Vance




                                                  2
